DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 22 February 2021, of application filed, with the above serial number, on 19 August 2016 in which claims 1, 11, 16 have been amended and claim 21 has been added. Claims 1-5, 7-11, 13-16, 18-21 are pending in the application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al (hereinafter “Sellers”, 2014/0250225) in view of Ananthanarayanan et al (hereinafter “Ananthanarayanan”, 2014/0149492).
As per Claim 1, Sellers discloses a system that modularly manages information technology (IT) services on a computing environment providing on-demand network access to a shared pool of configurable computing resources, comprising:
at least one hardware processor (at least paragraph 267; processor); 

a portal comprising a user interface receiving a request for activating a systems management tool from the service catalog for a managed component (at least paragraph 64; graphical user interface 420 delivers a view of the health and status of all elements of customer environment 400), wherein the managed component is ordered from the computing environment for deployment (at least paragraph 62, 65; “customer environment 400 is associated with a customer of a network service provider, and includes one or more network devices 402, such as routers and switches, one or more server devices 404 that host applications, databases, or other server resources, and one or more security devices 406, such as firewalls, intrusion detection systems, etc. Elements of customer environment 400 cooperate to deliver one or more services that contribute to customer experience 418”, “device discovery…with respect to elements of customer environment 400”), and wherein the systems management tool includes modular services, which can be activated individually, the modular services including at least a monitoring service (at least paragraph 64-70; “IT infrastructure, for example, may include servers, networks, such as LANs, WANs, software applications, routers, and virtually any known or available IT infrastructure element that may be monitored and/or controlled or managed through a communications link, such as a management channel”, “profile may include, in one embodiment, an identifier of the attribute or 
a configuration management database storing registered state of the systems management tools and the managed components managed by the systems management tools, wherein the systems management tools are registered separately independent of the managed components being ordered for deployment (at least paragraph 44, 178-179; database storing data model of the network elements of the IT infrastructure being monitored and managed, management descriptors, profiles and attributes of the managed elements, and event information; profile mgmt. database storing configurations), and wherein a new system management tool is allowed to be registered for a previously ordered managed component (at least paragraph 44, 176-179, 191; ie. configuration functions include: create/edit/manage profiles; create/edit/manage selectors; create/edit/manage schedules; create/edit/manage filters; create/edit/manage plans; tweaks are alterations to monitoring schedules that are created after applying profiles to managed CIM elements); and 
an orchestration component operable to couple a computer-executable plugin to activate, deactivate, and run the systems management tool on the managed component (at least paragraph 180; application functions including schedule activation/deactivation, deactivating plans, applying plans), 
the portal and the cloud orchestration component executing on the at least one hardware processor (at least paragraph 267-269; hardware of computer system 1100 managing the IT infrastructure with processor 1104).

the portlet provided for each modular service, the portlet providing information associated with the modular service corresponding to the portlet (at least paragraph 49-50, 77; capability to effectively and efficiently provide IT infrastructure management services to disparate IT infrastructure and including virtually any network or IT element. In one implementation, the system is protocol independent that results in a highly scalable system that can be quickly and efficiently implemented to monitor virtually any available IT infrastructure ; Information about the IT infrastructure and its topology may be stored in a repository 102 in any format, such as in the Common Information Model (CIM) format, and may be accessible to various elements in the architecture 100 as desired; par. 241-243, Fig. 7; portal dashboard shown in Fig. 7, with each pane/ portlet 
the portal communicating with the portlet via an application programming interface specifying that the portlet provide the information in a standard format per service type (at least paragraph 73, 77, 90, 104, 126; base API for monitoring, having a library and profile for disparate collection of devices and services; The monitoring server is responsible for collecting information from network devices based on profiles. Monitoring consists of a shared kernel of libraries providing a base API; monitor and manage a variety of IT technology, including disparate IT infrastructure located in various remote locations; Information about the IT infrastructure and its topology may be stored in a repository 102 in any format, such as in the Common Information Model (CIM) format, and may be accessible to various elements in the architecture 100 as desired; standardized message formats for collected data ; par. 241-243, Fig. 7; portal dashboard shown in Fig. 7, with each pane/ portlet having data consolidated from a different service and being in a standard format ie. “each ticket comprises a ticket identifier, a site label, a root cause value, a duration value, a start date, and a stage value”).
Sellers fails to explicitly disclose the modular services including at least a patching service, a monitoring service and a backup service and activating, deactivating, and running an individual modular service of the systems management tool on the managed component, wherein the systems management tool is packaged with components including at least a central server, a portlet and the plugin, the central server provided as a runnable image, the central server functioning as a server for the modular services. 
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Ananthanarayanan. Ananthanarayanan discloses, in an analogous managed-infrastructure-as-a-service cloud, a customer accessing a portal providing a catalog of server instance images, a customer requesting an server 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Ananthanarayanan’s server catalog with Sellers, as Ananthanarayanan discloses many advantages including reduction in cost and increased reliability (par. 7-12, 58) with such a managed IaaS, allowing a user or customer convenient, on-demand access to simply browse a catalog of server instances according to their needs, and have the instance be built and configured according to the needs of the customer, and managing and making adjustments to the image via SSH accordingly.
As per Claim 2. The system of claim 1, wherein the portal comprises a dashboard displaying management results (at least paragraph 64; dashboard to view health of managed IT infrastructure).

As per Claim 4. The system of claim 1, wherein responsive to the portal receiving a request to register the systems management tool, the plugin is coupled to the orchestration component and the central server is coupled to the configuration management database (at least paragraph 4, 235, 173, 177, Fig. 11; centralized view with dashboard; profile manager creating profile plan for a selected component and service, profile is validated and applied).
As per Claim 5. The system of claim 4, wherein the portlet is associated with a dashboard that presents management results, and the portlet is coupled to the portal responsive to receiving the request to register the systems management tool (at least Fig. 7; eg. tabs 702-712).
As per Claim 7. The system of claim 4, wherein responsive to the portal receiving a request to activate the systems management tool for the managed component, the orchestration component executes the plugin, the plugin configuring the managed component via the execution engine provisioned on the managed component for managing by the systems management tool (at least paragraph 88, 91, 177-180, loading and applying the plan to the component with configuration functions).
As per Claim 8. The system of claim 4, wherein the systems management tool further comprises a computer-implemented agent, wherein responsive to the portal 
As per Claim 9. The system of claim 1, wherein the service catalog further stores dependencies associated with the systems management tools, wherein the orchestration component is further operable to detect and resolve dependencies and conflicts occurring between the systems management tools managing the managed component (at least paragraph 58-59, 101; root cause engine 16 or event correlation engine has the capability, in one implementation, to access the IT infrastructure topology information to correlate events from multiple components as being depending on a single component).
As per Claim 10. The system of claim 1, wherein the service catalog comprises at least names of the systems management tools, types of managed components the systems management tools can manage, and access rights needed for managing the managed components (at least paragraph 65, 173-177; service desk application 414 is coupled to management services 412 for selecting and implementing the management services, available components and component types in list, names of profile plans, needing profile manager role to access the profile plan manager).
As per Claim 21. The system of claim 1, wherein the information that the portlet provides to the portal includes at least one of system utilization, last full backup, and 
Claims 11, 13-16, 18-20 do not, in substance, add or define any additional limitations over claims 1-10 and therefore are rejected for similar reasons, supra. More specifically, claims 11 and 16 recite a method and CRSM respectively, performing functionality recited in at least claim 4, with claims 13-15 and 18-20 reciting limitations with analogous functionality recited in claims 1-5, 7-10. 1-5, 7-11, 13-16, 18-20.

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.
Applicant argues, in substance, that Sellers does not teach the amended features of the independent claims, including 
the portlet provided for each modular service, the portlet providing information associated with the modular service corresponding to the portlet,
the portal communicating with the portlet via an application programming interface specifying that the portlet provide the information in a standard format per service type
	Applicant argues that the rejected “portal” feature has been cited by the Office Action as being taught by Sellers paragraphs [0267]-[0269]. 
	However, Sellers paragraphs [0267]-[0269] has been cited for the hardware associated with the portal for the limitation the portal and the cloud orchestration component executing on the at least one hardware processor.
The Office Action clearly relies on other portions for Sellers teachings of such a “portal” in the first limitation of exemplary claim 1:
a portal comprising a user interface receiving a request for activating a systems management tool from the service catalog for a managed component (at least paragraph 64; graphical user interface 420 delivers a view of the health and status of all elements of customer environment 400).
Applicant’s par. 17 identifies such portal and portlet composition and claimed subject matter citing, in part:
A portlet 138 is a user interface for the management dashboard 118. The portlet 138 provides an interface that displays operational parameters of that specific management service into the portal, for example, monitoring information, last full backup, and/or others. The management dashboard 118 may also show summarized results from all management services (as obtained via the individual portlets) for a managed component. For this, the management dashboard may require in its Application Programming Interface (API) specification that the portlets 138 provide results in a standard format per service management type (e.g., “last patched” for all patching services, so that it can be shown in the main server list). A plugin 110 to the Cloud Orchestration 108 activates, deactivates, and/or runs a systems management tool on a managed component. Briefly, a plugin refers to a computer-implemented component, for example, software component, that adds a specific functionality or feature to an application or another component via a well-defined API of the other component, here the Cloud Orchestration 108. Management dashboard 118 in one embodiment may provide operational and management view, for example, including technical details for operating an infrastructure (e.g., for technical personnel of a cloud provider). Portal 104 provides a customer view (e.g., for cloud customers). In one aspect, the management dashboard 118 and the portal 104 may be separate components, offering separate views. In another embodiment, these two components can be integrated into one single web server, e.g., with different access rights for different roles (such as cloud customer and cloud personnel). Portal 104 provides a consistent view for the modular management service activation and deactivation.
Thus, as described in the specification, a portlet is one UI element of a plurality of UI elements that are displayed to a user in a portal/ management dashboard. These portlets are provided into the portal via an API to standardize the format and display of such data in the portlet.
Sellers teaches such features as Sellers teaches (par. 241-243, Fig. 7) a portal dashboard shown in Fig. 7, with each pane/ portlet having data consolidated from a different service: ie. a ticketing service, security pane for security service, health pane for health service, etc. Sellers teaches the data comes from various disparate network devices, each device having a specific profile and the data collected using standardized message formatting, and using API libraries for the services and data (at least paragraph 73, 77, 90, 104, 126).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY G TODD/           Primary Examiner, Art Unit 2457